1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CHRISTINA M. CORCORAN, NY Bar #5118427
     Assistant Federal Defenders
3    Designated Counsel for Service
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
     Attorneys for Defendant
6    TRACEY JACKSON

7
8                             IN THE UNITED STATES DISTRICT COURT

9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10
                                                    Case No. 1:19-cr-00247-NONE-SKO
11   UNITED STATES OF AMERICA,

12                    Plaintiff,                    REQUEST FOR RULE 43 WAIVER OF
                                                    APPEARANCE; ORDER
13   vs.

14   TRACEY JACKSON,

15                    Defendant.

16
17          Pursuant to Fed. R. Crim. P. 43(b)(3), Defendant, Tracey Jackson, having been advised of
18   her right to be present at all stages of the proceedings, hereby requests that this Court proceed in
19   her absence on every occasion that the Court may permit, pursuant to this waiver. Defendant
20   agrees that her interests shall be represented at all times by the presence of her attorney, the
21   Office of the Federal Defender for the Eastern District of California, the same as if Defendant
22   were personally present, and requests that this court allow her attorney-in-fact to represent her
23   interests at all times. Defendant further agrees that notice to Defendant's attorney that
24   Defendant's presence is required will be deemed notice to the Defendant of the requirement of
25   her appearance at said time and place.
26   ///
27   ///
28   ///
1    DATED: March 16, 2020                           /s/ Tracey Jackson
                                                     TRACEY JACKSON
2                                                    Defendant
                                                     (Original on File)
3
4
5    DATED: March 16, 2020                           /s/ Christina M. Corcoran
                                                     CHRISTINA M. CORCORAN
6                                                    Assistant Federal Defender
                                                     Attorney for TRACEY JACKSON
7
8
9                                                    ORDER

10            GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant’s

11   appearance may be waived at any and all non-substantive proceedings pursuant to Fed. R. Crim.

12   P. 43(b)(3) until further order of the Court.

13
14   IT IS SO ORDERED.

15
     Dated:     March 16, 2020                                   /s/   Sheila K. Oberto         .
16                                                      UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28

     Jackson: Rule 43 Waiver
